Citation Nr: 0623037	
Decision Date: 08/02/06    Archive Date: 08/15/06

DOCKET NO.  05-08 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension.

2.  Entitlement to an increased evaluation for folliculitis 
of the scalp, currently assigned a 10 percent disability 
evaluation.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 


INTRODUCTION

The veteran served on active duty from January 1990 to 
January 1994.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

A hearing was held on June 8, 2006, by means of video 
conferencing equipment with the appellant in Cleveland, Ohio, 
before Kathleen K. Gallagher, a Veterans Law Judge, sitting 
in Washington, DC, who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) 
and who is rendering the determination in this case.  A 
transcript of the hearing testimony is in the claims file.

The Board observes that additional evidence has been 
received, namely photographs, which were not previously 
considered by the RO.  However, the veteran submitted a 
waiver of the RO's initial consideration of the evidence in 
June 2006.  Therefore, the Board will consider this newly 
obtained evidence and proceed with a decision.

The issue of entitlement to an increased evaluation for 
folliculitis of the scalp will be addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  An unappealed June 1994 rating decision denied service 
connection for hypertension.

3.  The evidence received since the June 1994 rating 
decision, by itself or in conjunction with previously 
considered evidence, relates to an unsubstantiated fact 
necessary to substantiate the claim for service connection 
for hypertension.

4.  Hypertension did not manifest in service or to a 
compensable degree within one year thereafter and has not 
been shown to be causally or etiologically related to 
military service.


CONCLUSIONS OF LAW

1.  The June 1994 rating decision, which denied entitlement 
to service connection for hypertension, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2005).

2.   The evidence received subsequent to the June 1994 rating 
decision is new and material, and the claim for service 
connection for hypertension is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2005).

3.  Hypertension was not incurred in active service, nor may 
it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2005). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

With respect to the issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for hypertension, the RO had a duty to notify the 
veteran what information or evidence was needed in order 
reopen his claim.  The law specifically provided that nothing 
in amended section 5103A, pertaining to the duty to assist 
claimants, shall be construed to require VA to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured.  38 U.S.C.A. § 5103A(f).  
In the decision below, the Board has reopened the veteran's 
claim for service connection for hypertension, and therefore, 
regardless of whether the requirements of the VCAA have been 
met in this case, no harm or prejudice to the appellant has 
resulted.  Therefore, the Board concludes that the current 
laws and regulations have been complied with, and a defect, 
if any, in providing notice and assistance to the veteran was 
at worst harmless error in that it did not affect the 
essential fairness of the adjudication.  Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 
Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.

With respect to merits of the veteran's claim for service 
connection for hypertension, the Board finds that the notice 
requirements have been satisfied.  In this case, the RO did 
provide the appellant with notice in November 2003, prior to 
the initial decision on the claim in February 2004.  
Therefore, the timing requirement of the notice as set forth 
in Pelegrini has been met and to decide the appeal would not 
be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the November 2003 letter about the information and evidence 
that is necessary to substantiate his claim for service 
connection.  Specifically, the letter stated that the 
evidence must show that that he had an injury in military 
service or a disease that began in, or was made worse during 
military service, or that there was an event in service that 
caused injury or disease; that he has a current physical or 
mental disability; and, that there is a relationship between 
his current disability and an injury, disease, or event in 
military service.  It was also noted that veterans who have 
certain kinds of service and/or disease may qualify for an 
automatic presumption.  Additionally, the May 2004 statement 
of the case (SOC) and the June 2005 supplemental statement of 
the case (SSOC) notified the veteran of the reasons for the 
denial of his application and, in so doing, informed him of 
the evidence that was needed to substantiate his claim.  

In addition, the RO notified the veteran in the November 2003 
letter about the information and evidence that VA will seek 
to provide.  In particular, the letter
indicated that reasonable efforts would be made to help him 
obtain evidence necessary to support his claim and that VA 
was requesting all records held by Federal agencies, 
including service medical records, military records, and VA 
medical records.  The veteran was also informed that a 
medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on his claim.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
November 2003 letter notified the veteran that he must 
provide enough information about his records so that they 
could be requested from the agency or person that has them.  
The November 2003 letter also requested that he complete and 
return the enclosed VA Form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs, if there were any private medical records that he 
would like VA to obtain on his behalf.  In addition, the 
letter informed the veteran that it was still his 
responsibility to support his claim with appropriate 
evidence.

Although the notice letter that was provided to the veteran 
did not specifically contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In this regard, the RO has informed the appellant in 
the rating decision, SOC, and SSOC of the reasons for the 
denial of his claim and, in so doing, informed him of the 
evidence that was needed to substantiate that claim.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that a letter was sent to the veteran in March 2006 informing 
him that the United States Court of Appeals for Veterans 
Claims (Court) had issued a decision in the case of 
Dingess/Hartman v. Nicholson.  It was noted that the decision 
had created additional notice requirements and that the 
letter was being sent to him to comply with that decision.  
In particular, the veteran was informed that a disability 
rating was assigned when a disability was determined to be 
service-connected and that such a rating could be changed if 
there were changes in his condition.  The March 2006 letter 
also explained how disability ratings and effective dates 
were determined.    

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as his VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with his claim.  He was also provided the opportunity to 
testify at a June 2006 hearing before the Board.  

The Board does observe that the veteran has not been afforded 
a VA examination in connection with his claim for service 
connection for hypertension.  Under the VCAA, an examination 
or medical opinion is considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
(2) establishes that the veteran suffered an event, injury, 
or disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability. 38 C.F.R. § 3.159(c)(4).

In this case, a VA examination is unnecessary to decide the 
claim for service connection for hypertension because such an 
examination would not provide any more information than is 
already associated with the claims file.  As will be 
explained below, the veteran has not been shown to have a 
disease in service to which hypertension could be related.  
The record contains no probative evidence that demonstrates 
otherwise.  Therefore, because there is no event, injury, or 
disease in service to which a current disorder could be 
related, the Board finds that a VA examination is 
unnecessary.  38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed.Cir. 2003) (noting that a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not already 
contain evidence of an inservice event, injury, or disease).  

VA has also assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and SSOC, which informed them of the laws and regulations 
relevant to the veteran's claim.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
veteran in this case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as 
cardiovascular-renal disease, may be also be established on a 
presumptive basis by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

The Board observes that the veteran's claim for service 
connection for hypertension was previously considered and 
denied by the RO in a rating decision dated in June 1994.  
The veteran was notified of that decision and of his 
appellate rights.  In general, rating decisions that are not 
timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

In July 2003, the veteran requested that his claim for 
service connection for hypertension be reopened.  However, 
the February 2004 rating decision now on appeal denied 
reopening the veteran's claim on the basis that new and 
material evidence had not been submitted.  In order to reopen 
a claim which has been denied by a final decision, the 
claimant must present new and material evidence.  38 U.S.C.A. 
§ 5108.  For applications to reopen filed after August 29, 
2001, as was the application to reopen the claim in this 
case, new and material evidence means evidence not previously 
submitted to agency decisionmakers; which relates, either by 
itself or when considered with previous evidence of record, 
to an unestablished fact necessary to substantiate the claim; 
which is neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  To reopen a previously disallowed claim, new and 
material evidence must be presented or secured since the last 
final disallowance of the claim on any basis, including on 
the basis that there was no new and material evidence to 
reopen the claim since a prior final disallowance.  See Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

As previously noted, the June 1994 rating decision previously 
denied the veteran's claim for service connection for 
hypertension.  In that decision, the RO observed that the 
veteran's service medical records were negative for any 
complaints, treatment, or diagnosis of hypertension.  The RO 
also noted that the veteran was afforded a VA examination in 
May 1994 at which time he reported having hypertension at the 
time of his discharge.  His cardiovascular examination was 
normal, and he had blood pressure readings of 140/80, 140/82, 
and 130/80.  The VA examiner listed the veteran's diagnosis 
as essential hypertension, yet the RO concluded that this 
finding was premised on the veteran's reported history rather 
than an actual diagnosis based on a physical examination.  As 
such, the RO found that hypertension did not exist in service 
or on a current examination, and service connection was 
denied.  

The evidence associated with the claims file subsequent to 
the June 1994 rating decision includes VA medical records and 
hearing testimony as well as the veteran's own assertions.

The Board has thoroughly reviewed the evidence associated 
with the claims file subsequent to the June 1994 rating 
decision and finds that this evidence constitutes new and 
material evidence which is sufficient to reopen the 
previously denied claims for hypertension.  This evidence is 
certainly new, in that it was not previously of record.  The 
Board also finds the VA medical records to be material 
because they relate to an unsubstantiated fact necessary to 
substantiate the claim for service connection.  In this 
regard, the Board notes that VA medical records dated from 
May 2003 to May 2005 document the veteran as being treated 
for hypertension.  Thus, this new evidence provides a current 
diagnosis of the claimed disorder.  Therefore, the Board 
finds that new and material evidence has been presented to 
reopen the veteran's previously denied claim for service 
connection for hypertension.  

The Board finds that there is no prejudice to the appellant 
by the Board proceeding to address the merits of this claim 
in this decision.  As discussed above, VA has already met all 
obligations to the appellant under the Veterans Claims 
Assistance 
Act.  Moreover, the veteran has been offered the opportunity 
to submit evidence and argument on the merits of the issue on 
appeal, and has done so. See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for 
hypertension.  His service medical records are negative for 
any complaints, treatment, or diagnosis of hypertension.  The 
Board does acknowledge that the veteran's January 1994 
separation examination indicated that his blood pressure 
should be checked every three to six months and that he 
should perform regular exercise and maintain a low sodium, 
low fat diet.  However, a clinical evaluation found the 
veteran's heart and vascular system to be normal with the 
exception of a systolic murmur, and the veteran denied having 
a medical history of high blood pressure.  Moreover, his 
blood pressure was listed as 140/89 at that time.  The Board 
notes that the term "hypertension" refers to persistently 
high arterial blood pressure.  Medical authorities have 
suggested various thresholds ranging from 140 mm. Hg systolic 
and from 90 mm. Hg diastolic.  See Dorland's Illustrated 
Medical Dictionary 635 (26th ed. 1985).  Similarly, for VA 
rating purposes, the term hypertension means that the 
diastolic blood pressure is predominantly 90 mm. or greater.  
The term "isolated systolic hypertension" means that the 
systolic blood pressure is predominantly 160 mm. or greater 
with a diastolic blood pressure of less than 90 mm.  See 38 
C.F.R. § 4.104, Code 7101, Note 1 (2005).  Therefore, the 
Board finds that hypertension did not manifest during the 
veteran's period of service.

The Board also observes that a January 1994 VA examiner found 
the veteran's blood pressure to be 140/80, 140/82, and 130/80 
and diagnosed him as having essential hypertension.  As noted 
above, the term "hypertension" refers to persistently high 
arterial blood pressure, and medical authorities have 
suggested various thresholds ranging from 140 mm. Hg systolic 
and from 90 mm. Hg diastolic.  Moreover, even assuming that 
the veteran did have hypertension within one year of his 
separation, the disorder must be manifest to a degree of 10 
percent or more in order to be presumed to have been incurred 
in service.  Under the criteria in the VA Schedule for Rating 
Disabilities for evaluating hypertensive vascular disease, a 
10 percent evaluation is assigned for diastolic pressure 
predominantly 100 or more, or; systolic pressure 
predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
The January 1994 examination findings do not show the veteran 
to have met such criteria, and there is no other medical 
evidence pertaining to hypertension within the one-year 
presumptive period.  Therefore, the Board finds that 
hypertension did not manifest to a compensable degree within 
one year of the veteran's separation from service.  
Accordingly, the veteran is not entitled to service 
connection for hypertension on a presumptive basis.  

In addition to the lack of evidence showing that hypertension 
manifested during service or within close proximity thereto, 
the medical evidence of record does not link any current 
diagnosis of hypertension to the veteran's military service.  
As discussed above, there was no disease or event in service 
to which his current hypertension could be related.  The 
veteran's assertions are the only evidence contained in the 
claims file showing that his hypertension is causally or 
etiologically related to his military service.  The veteran 
is not a medical professional, and therefore his beliefs and 
statements about medical matters do not constitute competent 
evidence on matters of medical etiology or diagnosis and 
absent a professional medical opinion linking a current 
disorder to service, service connection cannot be granted.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As such, 
hypertension has not been shown to be causally or 
etiologically to an event, disease, or injury in service.  
Therefore, the Board finds that a preponderance of the 
evidence is against the veteran's claim for service 
connection for hypertension.  

Because the preponderance of the evidence is against the 
appellant's claim, the benefit of the doubt provision does 
not apply.  Accordingly, the Board concludes that service 
connection for hypertension is not warranted.  




ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for hypertension is 
reopened, and to this extent only, the appeal is granted.

Service connection for hypertension is denied. 


REMAND

Reasons for Remand:  To provide the veteran with a proper 
VCAA notification letter and to afford him a VA examination.

As discussed above, the law provides that the VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires the VA to 
assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  Such 
assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the failure by the BVA to enforce 
compliance with the requirements of 38 U.S.C.A. § 5103(a) for 
the VA to inform a claimant of the information or evidence 
necessary to substantiate a claim, as well as to inform a 
claimant of which evidence the VA would seek to provide and 
which evidence the claimant is to provide, is remandable 
error.  In this case, the veteran has not been informed of 
the notice provisions in connection with his claim for an 
increased evaluation for folliculitis of the scalp.  In this 
regard, the Board notes that the record does not include a 
document sent in connection with that claim that discusses 
the notice provisions or the evidence necessary to 
substantiate his claim for an increased evaluation.  The 
Court has indicated that such specific notice is required to 
comply with the VCAA.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

In addition, the Board notes that the veteran was afforded a 
VA examination in January 2004 in connection with his claim 
for an increased evaluation for folliculitis of the scalp.  
However, the January 2004 VA examination report does not 
contain all of the findings necessary to determine whether 
the veteran is entitled to an increased evaluation.  More 
specifically, the examiner did not address whether the 
veteran had any of the eight characteristics of 
disfigurement, nor did he indicate the size of the area 
affected.  Therefore, the Board is of the opinion that an 
additional VA examination is necessary for the purpose of 
ascertaining the severity and manifestations of the veteran's 
folliculitis of the scalp.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should send the veteran a 
notice letter in connection with his 
claim for an increased evaluation for 
folliculitis of the scalp.  The letter 
should inform him of the information and 
evidence that is necessary to 
substantiate the claim; (2) inform him 
about the information and evidence that 
VA will seek to provide; (3) inform him 
about the information and evidence he is 
expected to provide; and (4) ask him to 
provide any evidence in his possession 
that pertains to the claim.  The letter 
should also include an explanation as to 
the information or evidence needed to 
establish a disability rating and an 
effective date, as outlined by the Court 
in Dingess/Hartman v. Nicholson, Nos. 
01-1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).  

2.  The veteran should be afforded a VA 
examination to ascertain the severity 
and manifestations of his folliculitis 
of the scalp.  Any and all studies, 
tests, and evaluations deemed necessary 
by the examiner should be performed.  
The examiner is requested to review all 
pertinent records associated with the 
claims file and to comment on the 
severity of the veteran's service-
connected folliculitis of the scalp.  
The examiner should also report all 
signs and symptoms necessary for rating 
the veteran's folliculitis of the scalp.  

In particular, the examiner should 
comment as to whether the veteran has a 
scar that is 5 or more inches (13 or 
more cm.) in length; a scar that is at 
least one-quarter (0.6 cm.) wide at 
widest part; surface contour of scar is 
elevated or depressed on palpation; scar 
is adherent to underlying tissue; skin 
that is hypo- or hyper-pigmented in an 
area exceeding six square inches (36 sq. 
cm.); skin texture is abnormal 
(irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square 
inches (39 sq. cm.); underlying soft 
tissue is missing in an area exceeding 
six square inches (39 sq. cm.); or, skin 
is indurated and inflexible in an area 
exceeding six square inches (39 sq. 
cm.).  The examiner should also indicate 
the size of the area affected as well as 
the percent of the entire body and 
percent of exposed areas affected.  It 
should also be noted as to whether the 
veteran's folliculitis has been treated 
with corticosteroids or other 
immunosuppressive drugs, and if so, the 
duration of such treatment.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2005), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified.




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


